Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claims 1-11 and 13-19 are provisionally rejected, on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 15/366250 (US publ. No. 2017/0162457 A1 - “REF”). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the above identified claims of the present application are either anticipated by or would have been obvious over the above cited claims of (“REF”), which inter alia include:”
For instance , as for independent claim 1, see comparison Table below:

Instant Application:
1.  A system comprising: a source of an etchant, the etchant comprising phosphoric acid; a remote sampling system configured to collect a sample of the phosphoric acid at a first location;  

Co-pending Application 15/366250
1.  A system comprising: a remote sampling system configured to collect a sample of phosphoric acid at a first location, the sample of phosphoric acid collected at the first location being hot,

the remote sampling system including a remote valve having a holding loop coupled thereto through which the sample of phosphoric acid is configured to selectably flow; and 
the remote sampling system including a remote valve having a holding loop coupled thereto through which the sample of phosphoric acid is configured to selectably flow; and 
an analysis system configured for positioning at a second location remote from the first location, the analysis system coupled to the remote valve via a transfer line, 

an analysis system configured for positioning at a second location remote from the first location, the analysis system coupled to the remote valve via a transfer line, 
the analysis system including an analysis device configured to determine a concentration of one or more components of the sample of phosphoric acid and including a sample pump at the second location configured to introduce the sample from the holding loop into the transfer line for analysis by the analysis device. 
the analysis system including an analysis device configured to determine a concentration of one or more components of the sample of phosphoric acid and including a sample pump at the second location configured to introduce the sample from the holding loop into the transfer line for analysis by the analysis device.


The same analysis and comparison can be done similar for claims 2-11 and 13-19 with claims 2-11 and 13-19 of (“REF”)).

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have in fact been patented.
 Response to Amendment 
Applicant's argument filed on 09/29/2021 has been fully considered but not persuasive, and they are as follows. Applicant traverses against rejection. 
Applicant argues that the prior arts Gilton et al (US PGPUB 2001/0023130 A1), in view of Adlhart et al (US PGPUB 3623913), do not teach “phosphoric acid, the remote sampling system including a remote valve having a holding loop coupled thereto through which the sample of phosphoric acid is configured to selectablv flow”; and “a source of an etchant, the etchant comprising phosphoric acid“. 
	The examiner respectfully notes that according to MPEP 2111, during examination the examiner gives the broadest reasonable interpretation in light of the specification.  
Examiner maintains that Gilton in view of Adlhart, discloses However, Terry teaches, the phosphoric acid (Col. 2 lines 60 - 70), the remote sampling system (Col. 2 lines 26 – 30; “this fuel cell system is advantageously operated in combination with a hydrogen generator as a source of primary electrical poer for remote application) including a. remote valve (figure 5 valve 41 also see Col, 7 lines 1 - 4) having a holding loop (Col. 3 lines 45 - 48) coupled thereto through which the sample of phosphoric acid (Col. 2 lines 60 - 70), is configured to selectably flow (figures 1, 2 and 4, fuel flow passages 24, also see Col. 2   and Col. 6 lines 1-5): the remote valve (41) via of phosphoric acid (Col. 2 lines 60 - 70). 
	Therefore, any ordinary skill in the art would conclude that as broadly as can be reasonably interpreted the teachings of the Gilton in view of Adlhart, substantially satisfy the limitations of claims 1 and 17. Thus, in view of the above reasons, Examiner maintains rejections. 
Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 
The factual inquiries set forth in Graham v. John Deere Co., 383 US 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 USC 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 USC 102(b) (2) (C) for any potential 35 USC 102(a) (2) prior art against the later invention.
Claims 1-11 and 13 -19 are rejected under 35 USC 103 as being unpatentable over Gilton et al (US PGPUB 2001/0023130 Al; hereinafter "Gilton"), in view of Adlhart et al (US PGPUB 3623913 hereinafter "Adlhart").
Regarding claim 1; Gilton teaches a system comprising: 
A source of an etchant, the etchant comprising (figure 2 also see paragraphs 0012, 0032 and claim 15); 
a remote sampling system (abstract, figures 2 and 4 a portion of the wafer 30 is isolated, also see paragraphs 0002, 0029 and 0046) configured to collect a sample of (figures 1 - 3 A sampling apparatus 2 obtains a sample from the surface of a wafer, also see paragraphs 0025 and 0026) at a first location [paragraphs 0013, 0015 and 0018]; and
 	an analysis system (figures 1 and 3 the analyzer 6 also see paragraphs 0031) configured for positioning at a second location remote from the first location [paragraphs 00.13, 0015 and 0018], the analysis system (6) coupled to the via a transfer line (figure 3 tube 40), the analysis system (6) including 
Gilton fail to teach, the phosphoric acid the remote sampling system including a. remote valve having a holding loop coupled thereto through which the sample of phosphoric acid is configured to selectably flow: the remote valve via of phosphoric acid. 
However, Adlhart teaches, the phosphoric acid (Col. 2 lines 60 - 70), the remote sampling system (Col. 2 lines 26 - 30) including a. remote valve (figure 5 valve 41 also see Col, 7 lines 1 - 4) having a holding loop (Col. 3 lines 45 - 48) coupled thereto through which the sample of phosphoric acid (Col. 2 lines 60 - 70), is configured to selectably flow (figures 1, 2 and 4, fuel flow passages 24, also see Col. 2   and Col. 6 lines 1-5): the remote valve (41) via of phosphoric acid (Col. 2 lines 60 - 70). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use Adlhart‘s phosphoric acid within Gilton’s system in order to have the flow requirements for the removal of heat by far exceed that required for oxidant supply and water balance.
Regarding Claims 2 and 14; Gilton fail to teach, wherein the sample of phosphoric acid has a temperature from about 150°C to about 180°C at the first location.
However, Adlhart teaches (figure 1 and also Col, 4 lines 61 -• 65) wherein the sample of phosphoric acid has a temperature from about 150°C to about 180°C at the first location.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use Adlhart’s phosphoric acid within Gilton’s system in order to have the flow/requirements for the removal of heat by far exceed that required for oxidant supply and water balance.


Regarding claim 3; Gilton teaches, wherein the analysis system further includes to the analysis device (figures 1 and 3 the analyzer 6 also see paragraphs 0031).  
Gilton fail to teach a local sample valve coupled to the remote valve via the transfer line and coupled. 
However, Adlhart teaches a local sample valve coupled to the remote valve via the transfer line and coupled (figure 5 valve 41 also see Col. 7 lines 1 - 4).
Adlhart’s phosphoric acid within Gilton’s system in order to have the flow requirements for the removal of heat by far exceed that required for oxidant supply and water balance.
Regarding Claim 4; Gilton fail to teach a thermal sheath surrounding at least a portion of the transfer line.
However, Adlhart teaches (Col. 2 lines 5 - 12), a thermal sheath surrounding at least a portion of the transfer line.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use Adlhart's phosphoric acid within Gilton’s system in order to have the flow requirements for the removal of heat by far exceed that required for oxidant supply and water balance.
Regarding Claim 5; Gilton fail to teach, wherein the thermal sheath includes a temperature-regulated fluid in an annular region between the thermal sheath and the transfer line.
However, Adlhart teaches (Col. 2 lines 40 - 44), wherein the thermal sheath includes a temperature-regulated fluid in an annular region between the thermal sheath and the transfer line.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use Adlhart’s phosphoric acid within Gilton’s system in order to have the flow/ requirements for the removal of heat by far exceed that required for oxidant supply and water balance.
Regarding Claim 6; Gilton teaches, wherein the analysis system (figure 2 the sampling apparatus 2) includes at least one of a carrier pump (figure 2 pumped by the transport system 38) coupled to via a carrier fluid line (figure 2 tube 40), a diluent pump (38) coupled to the via a diluent fluid line, or a standard pump coupled to the via a standard fluid line (40).
Gilton fail to teach the remote valve.
However, Adlhart teaches (figure 5 valve 41 also see Col. 7 lines 1 - 4) the remote valve.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use Adlhart’s phosphoric acid within Gilton’s system in order to have the flow requirements for the removal of heat by far exceed that required for oxidant supply and water balance.
Regarding Claim 7; Gilton fail to teach a thermal sheath surrounding at least a portion of the transfer line and at least one of the carrier fluid line, the diluent fluid line, or the standard fluid line.
Adlhart teaches (Col, 6 lines 15 - 20); a thermal sheath surrounding at least a portion of the transfer line and at least one of the carrier fluid line, the diluent fluid line, or the standard fluid line.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use Adlhart’s phosphoric acid within Gilton’s system in order to have the flow requirements for the removal of heat by far exceed that required for oxidant supply and water balance.
Regarding Claim 8: Gilton fail to teach, wherein the thermal sheath includes a temperature-regulated fluid in an annular region between the thermal sheath and the transfer line.
However, Adlhart teaches (Col, 2 lines 44 - 50 and Col. 7 lines 38 - 44); wherein the thermal sheath includes a temperature-regulated fluid in an annular region between the thermal sheath and the transfer line.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use Adlhart’s phosphoric acid within Gilton’s system in order to have the flow requirements for the removal of heat by far exceed that required for oxidant supply and water balance.
Regarding Claim 9; Gilton fail to teach, wherein the at least one of the carrier fluid line, the diluent fluid line, or the standard fluid line is positioned in an annular region between the thermal sheath and the transfer line.
However, Adlhart teaches (Col, 3 lines 20 - 50); wherein the at least one of the carrier fluid line, the diluent fluid line, or the standard fluid line is positioned in an annular region between the thermal sheath and the transfer line.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use Adlhart’s phosphoric acid within Gllton’s system in order to have the flow requirements for the removal of heat by far exceed that required for oxidant supply and water balance.
Regarding Claim 10; Gilton fail to teach, further including a communicative coupling, the communicative coupling configured to provide a control signal between the analysis system and one or more of a heater of a phosphoric acid etching system at the first location, a recirculation pump configured to recirculate phosphoric acid of the phosphoric acid etching system, or a pump configured to introduce fresh phosphoric acid to the phosphoric acid etching system.
However, Adlhart teaches (Col. 6 lines 55 - 65); further including a communicative coupling, the communicative coupling configured to provide a control signal between the analysis system and one or more of a heater of a phosphoric acid etching system at the first location, a recirculation pump configured 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use Adlhart’s phosphoric acid within Chiton's system in order to have the flow requirements for the removal of heat by far exceed that required for oxidant supply and water balance.
Regarding Claim 11; Gilton fail to teach, wherein the control signal is based on the concentration of one or more components of the sample of phosphoric acid determined, by the analysis system.
However, Adlhart teaches (Col, 2 lines 60 - 70); wherein the control signal is based on the concentration of one or more components of the sample of phosphoric acid determined by the analysis system.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use Adlhart’s phosphoric acid within Gilton’s system in order to have the flow requirements for the removal of heat by far exceed that required for oxidant supply and water balance.
Regarding claim 13; Gilton teaches a method (title and abstract), comprising:
 Providing a source of an etchant, the etchant comprising (figure 2 also see paragraphs 0012, 0032 and claim 15);
receiving a sample (figures 1 - 3 A sampling apparatus 2 obtains a sample from the surface of a wafer, also see paragraphs 0025 and 0026) at a first location [paragraphs 0013, 0015 and 0018], with a remote sampling system (abstract, figures 2 and 4 a portion of the wafer 30 is isolated, also see paragraphs 0002, 0029 and 0046); introducing the sample into a holding loop of the remote sampling system via operation of a pump (figures 2 and 3 transport system 38 is a liquid pump, also see paragraph 0041) positioned at a second location remote from the first location [paragraphs 0013, 0015 and 0018], or a local sample pump (38) positioned at the first location;
introducing at least one of a carrier fluid (figure 2 tube 40), a diluent fluid, or a standard fluid to the sample at the remote sampling system (figure 2 the sampling apparatus 2); transferring the sample from the remote sampling system through a transfer line (figure 3 tube 40), to the second location via operation of a second pump positioned at the second location [paragraphs 0013, 0015 and 0018]; and

Gilton fail to teach phosphoric acid.
However, Adlhart teaches (Col. 2 lines 60 - 70) phosphoric acid.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use Adlhart’s phosphoric acid within Gilton’s system in order to have the flow requirements for the removal of heat by far exceed that required for oxidant supply and water balance.
Regarding claim 15; Gilton fail to teach, further comprising:
 	Controlling a temperature of the sample of phosphoric acid during the step of transferring the sample of phosphoric acid from the remote sampling system through the transfer line to the second location via operation of the second pump positioned at the second location.  
However, Adlhart teaches (Col. 2 lines 44 - 50 and Col. 7 lines 38 - 44); further comprising: controlling a temperature of die sample of phosphoric acid during the step of transferring the sample of phosphoric acid from the remote sampling system through the transfer line to the second location via operation of the second pump positioned at the second location.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use Adlhart’s phosphoric acid within Gilton’s system in order to have the flow requirements for the removal of heat by far exceed that required for oxidant supply and water balance. 
Regarding claim 16; Gilton fail to teach, wherein controlling a temperature of the sample of phosphoric acid includes transferring the sample of phosphoric acid from the remote sampling system through the transfer line, wherein the transfer line is positioned concentrically within a thermal sheath.  
However, Adlhart teaches (Col, 2 lines 40 - 44), wherein controlling a temperature of the sample of phosphoric acid includes transferring the sample of phosphoric acid from the remote sampling system through the transfer line, wherein the transfer line is positioned concentrically within a thermal sheath.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use Adlhart’s phosphoric acid within Gilson's system in order to have the flow requirements for the removal of heat by far exceed that required for oxidant supply and water balance. 
Regarding claim 17; Gilton fail to teach, wherein at least one of a carrier fluid line, a diluent fluid line, or a standard fluid line is positioned in a region between the transfer line and the thermal sheath.  
Adlhart teaches (Col, 2 lines 44 - 50 and Col. 7 lines 38 - 44); wherein at least one of a carrier fluid line, a diluent fluid fine, or a standard fluid line is positioned in a region between the transfer line and the thermal sheath,
'Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use Adlhart’s phosphoric acid within Gilton’s system in order to have the flow requirements for the removal of heat by far exceed that required for oxidant supply and water balance. 
Regarding claim 18; Gilton fail to teach, wherein controlling the temperature of the sample of phosphoric acid during the step of transferring the sample of phosphoric acid 19includes at least one of cooling the sample of phosphoric acid to, or maintaining the sample of phosphoric acid at, a temperature from about 30°C to about 100°C.  
However, Adlhart teaches (figure 1 and also Col, 4 lines 61 - 65), wherein controlling the temperature of the sample of phosphoric acid during the step of transferring the sample of
phosphoric acid includes at least one of cooling the sample of phosphoric acid to, or maintaining the sample of phosphoric add at, a temperature from about 30°C to about 100°C,
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use Adlhart’s phosphoric acid within Chiton’s system in order to have the flow requirements for the removal of heat by far exceed that required for oxidant supply and water balance. 
Regarding claim 19; Gilton fail to teach, further comprising:
 providing a control signal to one or more of a heater of a phosphoric acid etching system at the first location, a recirculation pump configured to recirculate phosphoric acid of the phosphoric acid etching system, or a pump configured to introduce fresh phosphoric acid to the phosphoric acid etching system, the control signal based on the concentration of the chemical element in the sample of phosphoric acid determined via the analysis device at the second location.  
However, Adlhart teaches (Col, 6 lines 55 - 65); further comprising: providing a control signal to one or more of a heater of a phosphoric acid etching system at the first location, a recirculation pump configured to recirculate phosphoric acid of the phosphoric acid etching system, or a pump configured to introduce fresh phosphoric acid to the phosphoric acid etching system, the control signal based on the concentration of the chemical element in the sample of phosphoric acid determined via the analysis device at the second location.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use Adlhart’s phosphoric acid within Gilton’s system in order to have the flow requirements for the removal of heat by far exceed that required for oxidant supply and water balance. 
Allowable Subject Matter
Claims 12 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art neither discloses or suggests that “the control signal is configured to maintain a silicon concentration in the phosphoric acid etching system of about 50 ppm”.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED E KERAMET-AMIRCOLAI whose telephone number is (571)272-4323. The examiner can normally be reached 8 - 6 in campus.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 5712722375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/MOHAMMED E KERAMET-AMIRCOLAI/Examiner, Art Unit 2856  

/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856